Per curiam.
Betts sold Whigham a six month option to purchase 250 acres of land in Decatur County. The dispute between them involves whether the option was exercised properly. A jury decided in favor of Whigham and Betts appeals. We affirm.
Submitted January 28, 1977 —
Decided February 14, 1977.
Conger & Conger, J. Willis Conger, for appellant.
Harold Lambert, Gilbert J. Murrah, for appellee.
The evidence authorized the charges given and supports the verdict. The judgment granting specific performance was properly issued by the trial court.

Judgment affirmed.


All the Justices concur.